SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

742
CAF 13-01891
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF CRYSTIANA M.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;                             MEMORANDUM AND ORDER

CRYSTAL M., RESPONDENT,
AND PAMELA J., RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

JESSICA L. VESPER, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered November 22, 2013 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, placed
the child in the custody of her paternal aunt under the supervision of
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent Pamela J. (grandmother) contends that
Family Court erred in finding that she neglected her granddaughter.
We note at the outset that, although the grandmother erroneously
appealed from the fact-finding order rather than the order of
disposition, we exercise our discretion to treat the notice of appeal
as valid and deem the appeal as taken from the order of disposition
(see Matter of Morgan P., 60 AD3d 1362, 1362; Matter of Ariel C., 248
AD2d 976, 976, lv denied 92 NY2d 801; see also CPLR 5520 [c]).

     We conclude that petitioner established by a preponderance of the
evidence that the grandmother, who was a person legally responsible
for the child (see Family Ct Act § 1012 [g]), neglected the child (see
§ 1012 [f] [1] [B]). It is well established that “a child may be
adjudicated to be neglected when a parent or caretaker ‘knew or should
have known of circumstances which required action in order to avoid
actual or potential impairment of the child and failed to act
accordingly’ ” (Matter of Darcy Y. [Christopher Z.], 103 AD3d 955,
956; see Matter of Wyatt YY. [Melissa OO.], 118 AD3d 1061, 1062). The
evidence at the hearing established that the grandmother knew that the
mother was addicted to opiates and that the grandmother either
illegally purchased suboxone for the mother or provided the mother
                                 -2-                          742
                                                        CAF 13-01891

with money knowing that the mother was going to use that money to buy
suboxone herself. We have previously held that the misuse and illegal
purchase of suboxone may support a finding of neglect (see Matter of
Samaj B. [Towanda H.-B.-Wade B.], 98 AD3d 1312, 1313). During this
same period of time, the grandmother, who had informal custody of the
child, allowed the mother to care for the child during the day.
Moreover, the court concluded, based on the evidence at the hearing,
that the grandmother was “feeding [the mother’s] known drug addiction
to keep the child with her without any court proceedings being
involved.” Such evidence is sufficient to establish that the
grandmother neglected the child (see Wyatt YY., 118 AD3d at 1062;
Matter of Stevie R. [Arvin R.], 111 AD3d 1078, 1079; Matter of Alaina
E., 33 AD3d 1084, 1086).




Entered:   June 12, 2015                       Frances E. Cafarell
                                               Clerk of the Court